MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             May 29 2020, 9:19 am

      court except for the purpose of establishing                               CLERK
      the defense of res judicata, collateral                                Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      Donald E.C. Leicht                                      Josiah Swinney
      Peru, Indiana                                           Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Cameron Wood,                                           May 29, 2020
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              19A-CR-3075
              v.                                              Appeal from the Howard Superior
                                                              Court
      State of Indiana,                                       The Honorable William C.
      Appellee-Plaintiff                                      Menges, Jr., Judge
                                                              Trial Court Cause No.
                                                              34D01-1812-MR-1923



      Crone, Judge.


                                             Case Summary
[1]   Cameron Wood appeals the sentence imposed following his guilty plea to level

      4 felony unlawful possession of a firearm by a serious violent felon (SVF) and


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3075 | May 29, 2020                   Page 1 of 5
      level 5 felony reckless homicide. He contends that his sentence violates the

      Indiana Constitution’s prohibition against double jeopardy and Indiana Code

      Section 35-50-1-2. Concluding that his arguments are without merit, we affirm

      his sentence. However, he also argues, and the State concedes, that the trial

      court erred in calculating his credit time. We agree and therefore remand with

      instructions to correct Wood’s credit time.


                                 Facts and Procedural History
[2]   On November 22, 2018, Wood shot and killed Jamea Parker. Wood possessed

      the handgun that he used to kill Parker, while having previously been convicted

      of class B felony rape and class C felony criminal confinement. The State

      charged Wood with murder, two counts of level 3 felony attempted aggravated

      battery, level 4 felony unlawful possession of a firearm by an SVF, level 5

      felony reckless homicide, level 5 felony involuntary manslaughter, and level 5

      felony criminal recklessness. On December 17, 2018, police arrested Wood.


[3]   On December 3, 2019, Wood pled guilty pursuant to a plea agreement to level 4

      felony unlawful possession of a firearm by an SVF and level 5 felony reckless

      homicide, in exchange for the dismissal of the remaining charges. The plea

      agreement left sentencing to the trial court’s discretion. The same day the trial

      court held a sentencing hearing. The trial court found as aggravating factors

      Wood’s juvenile history, his conviction for resisting law enforcement, and that

      he was on probation when he killed Parker. The trial court found that the

      aggravating factors substantially outweighed any mitigating factors and

      sentenced Wood to consecutive terms of twelve years for the level 4 felony
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3075 | May 29, 2020   Page 2 of 5
      conviction and six years for the level 5 felony conviction for an aggregate term

      of eighteen years. The trial court’s sentencing order states that Wood “has jail

      time credit as of December 3, 2019 in the sum of 337 actual days or 449 credit

      days, served while awaiting disposition in this matter.” Appealed Order at 1.

      This appeal ensued.


                                     Discussion and Decision

            Section 1 – Wood’s arguments against his sentence are
                                 meritless.
[4]   We first address Wood’s challenge to his sentence. First, he asserts that the

      imposition of consecutive sentences violates the Indiana Constitution’s

      prohibition against double jeopardy. He argues that the trial court should have

      merged both counts into one for sentencing and requests that we reverse the

      trial court’s order that his sentences be served consecutively. We need not go

      into detail regarding the law on double jeopardy, and we express no opinion on

      whether his convictions violate double jeopardy principles. It is enough to note

      that “[a] violation of double jeopardy principles requires that we vacate the

      conviction with the less severe penal consequences.” Johnston v. State, 126
N.E.3d 878, 890 (Ind. Ct. App. 2019), trans. denied. Although Wood is entitled

      to contest on direct appeal the merits of the trial court’s sentencing discretion

      because he pled guilty pursuant to an open plea, Tumulty v. State, 666 N.E.2d
394, 396 (Ind. 1996), he has waived his right to challenge his convictions on

      double jeopardy grounds. See Mapp v. State, 770 N.E.2d 332, 334 (Ind. 2002)



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3075 | May 29, 2020   Page 3 of 5
      (“Mapp waived his right to challenge his convictions on double jeopardy

      grounds when he entered his plea agreement.”).


[5]   Wood also argues that even if consecutive sentences are permitted, Indiana

      Code Section 35-50-1-2(d) limits the aggregate term of his imprisonment to

      fifteen years. Subsection 2(d) limits the term of imprisonment for convictions

      arising out of an episode of criminal conduct. However, pursuant to subsection

      2(c), the term limits in subsection 2(d) do not apply to convictions for crimes of

      violence. Wood was convicted of crimes of violence. Ind. Code § 35-50-1-

      2(a)(5), -(19). As such, subsection 2(d) is inapplicable. Accordingly, we affirm

      Wood’s sentence.


          Section 2 – Remand is necessary to correct Wood’s credit
                                   time.
[6]   Pursuant to the Indiana Penal Code, prisoners receive credit time that is applied

      to reduce their term of imprisonment. Purdue v. State, 51 N.E.3d 432, 436 (Ind.

      Ct. App. 2016). “The time spent in confinement before sentencing applies

      toward a prisoner’s fixed term of imprisonment.” Id. (citation omitted).

      “Accrued time” is the amount of time that a person is imprisoned or confined.

      Ind. Code § 35-50-6-0.5. “Good time credit” is the reduction in a person’s term

      of imprisonment or confinement awarded for the person’s good behavior while

      imprisoned or confined. Id. “Credit time” is the sum of a person’s accrued

      time, good time credit, and educational credit. Id. A person, like Wood, who

      is not a credit restricted felon and is imprisoned awaiting trial or sentencing for

      a crime other than a level 6 felony or a misdemeanor is initially assigned to

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3075 | May 29, 2020   Page 4 of 5
      class B for purposes of determining good time credit. Ind. Code § 35-50-6-4. A

      person assigned to class B “earns one (1) day of good time credit for every three

      days the person is imprisoned for a crime or confined awaiting trial or

      sentencing.” Ind. Code § 35-50-6-3.1(c). “Because pre-sentence jail time credit

      is a matter of statutory right, trial courts generally do not have discretion in

      awarding or denying such credit.” Perry v. State, 13 N.E.3d 909, 911 (Ind. Ct.

      App. 2014) (citation omitted).


[7]   Here, the trial court gave Wood accrued time of 337 days and good time credit

      of 112 days based on Wood’s class B status for a total credit time of 449 days.

      Wood was arrested on December 17, 2018, and remained in jail until his

      sentencing on December 3, 2019. Thus, his accrued time was 351 days.

      Accordingly, we remand with instructions to correct the sentencing order and

      provide Wood with accrued time of 351 days and good time credit of 117 days

      for a total credit time of 468 days. 1


[8]   Affirmed and remanded.


      Bailey, J., and Altice, J., concur.




      1
        The State argues that “it is unclear how much good-time credit Wood earned because the presentence
      investigation [report] listed that Wood amassed five separate jail sanctions while awaiting trial, some of
      which resulted in a lockdown or a suspension.” Appellee’s Br. at 9 (citation and quotation marks omitted).
      We presume that the trial court was aware of the sanctions but did not believe that they warranted
      deprivation of Wood’s good time credit.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3075 | May 29, 2020                     Page 5 of 5